DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 the closest available prior art (US 2017/0345295 A1 to Mattar) discloses a traffic monitoring device which is capable of controlling a camera where the system uses various sensors (including the camera) to determine driving speeds, passing situations of the vehicles and operations based on the time of day.  Additionally, it is known in the art to switch between visible light and infrared cameras based on the time of day and/or light level of the scene.
However, the prior art does not teach or fairly suggest as a whole a traffic monitoring device capable of switching camera modes, comprises a sensor group, an infrared camera, a visible light camera and a digital signal processor, wherein the sensor group comprises a photoelectric displacement sensor, a pressure sensor and a photosensitive sensor; the data collected by the photoelectric displacement sensor is transmitted to the digital signal processor for measuring the driving speed of the vehicle; the pressure sensor is connected with the digital signal processor to determine the passing situation of the vehicle to control the camera shooting mode; the data collected by the photosensitive sensor is transmitted to the digital signal processor, and after being processed, a control signal is output to switch the shooting camera; the image information collected by the infrared camera and the visible light camera is returned to the digital signal processor.
Claims 2-10 are allowable for at least the reason that they depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0171312 A1 to Aoki et al similarly discloses a vehicle monitoring camera system which determines vehicle counts, speeds, etc.  but does not disclose the specifics of the claims related to which sensors are used for what and their corresponding mode changes.
US 5,161,107 to Mayeaux which discloses a machine vision camera system for monitoring traffic.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

June 3, 2022